USCA11 Case: 21-10415      Date Filed: 02/03/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10415
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ORESTES CABRERA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
          D.C. Docket No. 3:08-cr-00077-MCR-EMT-1
                   ____________________
USCA11 Case: 21-10415         Date Filed: 02/03/2022    Page: 2 of 4




2                      Opinion of the Court                 21-10415


Before WILLIAM PRYOR, Chief Judge, JILL PRYOR and
BRANCH, Circuit Judges.
PER CURIAM:
       Orestes Cabrera, a federal prisoner, appeals pro se the denial
of his motion for compassionate release and the denial of his mo-
tion to reconsider. 18 U.S.C. § 3582(c)(1)(A). The district court
ruled that Cabrera failed to identify extraordinary and compelling
reasons for early release. U.S.S.G. § 1B1.13. The district court de-
nied Cabrera’s motion to reconsider because it repeated his earlier
arguments for sentencing relief. We affirm.
        We review the denial of motions for compassionate release
and for reconsideration for abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021) (release); United States v.
Simms, 385 F.3d 1347, 1356 (11th Cir. 2004) (reconsideration). “A
district court abuses its discretion if it applies an incorrect legal
standard, follows improper procedures in making the determina-
tion, or makes findings of fact that are clearly erroneous.” Harris,
989 F.3d at 911 (quoting Cordoba v. DIRECTV, LLC, 942 F.3d
1259, 1267 (11th Cir. 2019)).
       A district “court may not modify a term of imprisonment
once it has been imposed” except in specified circumstances. 18
U.S.C. § 3582(c); see United States v. Jones, 962 F.3d 1290, 1297
(11th Cir. 2020). Section 3582(c), as amended by the First Step Act,
gives the district court discretion to “reduce the term of
USCA11 Case: 21-10415         Date Filed: 02/03/2022     Page: 3 of 4




21-10415                Opinion of the Court                         3

imprisonment . . . after considering the factors set forth in section
3553(a) to the extent that they are applicable” if a reduction is war-
ranted for “extraordinary and compelling reasons” and “is con-
sistent with applicable policy statements issued by the Sentencing
Commission.” 18 U.S.C. § 3582(c)(1)(A). So the district court may
deny a motion to reduce because no “extraordinary and compel-
ling reasons” exist or because relief is inappropriate based on the
statutory sentencing factors. See United States v. Tinker, 14 F.4th
1234, 1237–38 (11th Cir. 2021).
       The district court did not abuse its discretion by denying
Cabrera’s motion for compassionate release. Cabrera argued that
his dyslipidemia, latent tuberculosis, and an “old inferior wall my-
ocardial infarction” increased his risk of medical complications
from COVID-19. But Cabrera submitted a letter stating that his
medical status was “Care Level-1 Healthy or Simple Chronic
Care.” And the district court found that the Center for Disease
Control did not list any of Cabrera’s disorders “as a condition that
places an adult at increased risk of severe illness if COVID-19 is con-
tracted”; that “no indication in the medical records [suggested] that
Cabrera’s conditions, even considered in combination, impact or
substantially diminish his ability to provide self-care”; and that his
conditions, “while chronic, appear[ed] to be managed with medi-
cation and a recommended heart healthy diet and exercise.” See
Harris, 989 F.3d at 912; U.S.S.G. § 1B1.13 cmt. n.1. Cabrera does
not dispute that none of his medical conditions qualified as
USCA11 Case: 21-10415         Date Filed: 02/03/2022     Page: 4 of 4




4                       Opinion of the Court                 21-10415

extraordinary and compelling enough to warrant early release un-
der section 1B1.13.
        The district court also did not abuse its discretion by denying
Cabrera’s motion to reconsider. The district court explained that it
relied on the policy statement in section 1B1.13 of the Sentencing
Guidelines to deny Cabrera relief from his sentence. The district
court correctly reasoned that any reduction had to comport with
the definition of “extraordinary and compelling reasons” in section
1B1.13. See United States v. Bryant, 996 F.3d 1243, 1252–62 (11th
Cir.), cert. denied, No. 20-1732 (U.S. Dec. 6, 2021).
       We AFFIRM the denial of Cabrera’s motion for compassion-
ate release. We also DENY AS MOOT Cabrera’s motion to clarify,
which we construe as a motion to allow his appeal to proceed.